                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

JEFFREY STEWART,                    *

      Plaintiff,                    *

vs.                                 *
                                            CASE NO. 4:18-CV-248 (CDL)
DOLGEN CORPORATION LLC d/b/a        *
DOLLAR GENERAL,
                                    *
      Defendant.
                                    *

                                O R D E R

      In this slip-and-fall case, Jeffrey Stewart seeks to exclude

evidence that no other falls occurred in the area where he fell

during the hour immediately preceding his fall.          A surveillance

camera near the store entrance where Stewart fell captured video

of customers entering the store during the hour before Stewart’s

fall.    That video shows no other customers falling as they entered

the store.    Dollar General seeks to admit still frames from that

video.    Dollar General also intends to have its expert, Travis

Gourley, testify regarding the video.       For the following reasons,

Stewart’s motion in limine to exclude this evidence (ECF No. 18)

is denied.

                               DISCUSSION

      “Evidence of similar occurrences may be offered to show a

defendant's notice of a particular defect or danger, the magnitude

of the defect or danger involved . . . and causation.” Hessen ex
rel. Allstate Ins. Co. v. Jaguar Cars, Inc., 915 F.2d 641, 650

(11th Cir. 1990); accord Heath v. Suzuki Motor Corp., 126 F.3d

1391, 1396 (11th Cir. 1997).       To recover in a slip-and-fall case

in Georgia, a plaintiff must show, among other things, that the

“defendant had actual or constructive knowledge of the hazard” and

that the defendant’s knowledge of the hazardous condition was

superior to the plaintiff’s knowledge.        Washington v. J.D. Royer

Wholesale Florist, 620 S.E.2d 626, 628 (Ga. Ct. App. 2005) (quoting

Robinson v. Kroger Co., 493 S.E.2d 403, 413 (Ga. 1997)).              Here,

Dollar General seeks to admit evidence that no other falls occurred

in the area where Stewart fell immediately preceding his fall for

the purpose of convincing the jury that it did not have notice

that a hazardous condition existed at the entrance to its store.

Evidence that several customers travelled this same area while it

was in a similar condition to the condition encountered by Stewart

is relevant on this issue and may be admitted for this purpose.

See Hessen, 915 F.2d at 650 (finding that district court did not

abuse its discretion in admitting evidence of fuel odor and leakage

problems similar to plaintiff’s).

       This evidence is only admissible, however, if the conditions

when    the   other   customers   passed   through   the   entrance    were

substantially similar to the conditions when Stewart fell.            Id. at

649; see also Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1287

(11th Cir. 2015) (“The ‘substantial similarity’ doctrine does not


                                     2
require identical circumstances, and allows for some play in the

joints depending on the scenario presented and desired use of the

evidence.”).    Dollar General maintains that the circumstances were

substantially   similar   because   the   previous   incidents   occurred

within one hour of Stewart’s fall, the positioning of the entry

mat never changed, the other customers used the same entryway as

Stewart, and the weather remained the same during the hour leading

up to Stewart’s fall.     If Dollar General lays this foundation at

trial, the Court finds sufficient similarity for the evidence to

be considered by the jury. 1

                               CONCLUSION

     For the foregoing reasons, Stewart’s motion in limine (ECF

No. 18) is denied.

     IT IS SO ORDERED, this 27th day of August, 2019.

                                        s\ Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




1
  The Court hastens to add that this evidence would be admitted for the
sole purpose of rebutting Stewart’s claim that Dollar General had
superior knowledge of a hazardous condition. And this ruling obviously
does not prevent Stewart from presenting evidence and arguing that
notwithstanding the fortuity that other customers successfully navigated
a hazardous condition caused by Defendant’s configuration of the mat at
the entrance, Dollar General should still be held legally responsible
for Stewart’s fall and subsequent injuries. The Court simply holds that
the absence of prior falls under substantially similar conditions is one
piece of evidence that the jury may consider as the factfinder.


                                    3
